Citation Nr: 0922184	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-35 284 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1940 
to November 1945.  The Veteran also served in the U.S. Coast 
Guard from September 1949 to October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The preponderance of the competent and probative medical 
evidence of record does not support a finding that a 
relationship exists between the Veteran's bilateral hearing 
loss and his military service.  
 
3.  The Veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service nor may it be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in August 2006, prior to the November 2006 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  The letter also explained the 
assignment of disability ratings and effective dates.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holdings in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues decided herein are in the claims 
folder.  Nothing indicates that the Veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, the Veteran was afforded a 
VA examination in November 2006.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated in service.  38 C.F.R. § 3.303(a) (2008).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, supra.

III.	Service Connection

The Veteran contends that he currently has hearing loss and 
tinnitus due to in-service noise exposure.  Specifically, he 
maintains that his work as a boilerman during World War II 
and his time in the Coast Guard where he was exposed to 
aviation noise caused his hearing loss and tinnitus.  

Initially, the Board notes that the service treatment records 
dated in 1960 reveal several notations of an ear infection 
and external otitis.  However, the records are completely 
negative for any complaints, notations, or documentation 
related to hearing loss.  The Veteran's separation 
examination in August 1965 included audiometric testing.  
Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to the currently used International Standard 
Organization (ISO) units, as it is presumed they were 
obtained using the ASA standards, unless shown otherwise.  As 
converted, the examination disclosed pure tone thresholds in 
the right ear at the frequencies of 500, 1000, 2000, 3000, 
and 4000 hertz of 20, 30, 10, 10, and 15 decibels, 
respectively.  Corresponding findings in the left ear were 
30, 15, 20, 20, and 15 decibels.  Thus, while showing some 
loss of hearing acuity, these findings are not indicative of 
hearing loss as defined by 38 C.F.R. § 3.385.  Earlier 
examination reports, which included audiometric testing, 
conducted during the Veteran's time in service similarly 
reveal that the Veteran's hearing was within normal levels 
and did not qualify as a hearing loss disability under 
38 C.F.R. § 3.385.  See January 1964 examination report, 
August 1965 examination report.  Indeed,

The Board observes that the Veteran has asserted that he 
suffered from acoustic trauma due to exposure to aviation 
noise.  The service records support the Veteran's statement 
that he worked with airplanes, which indicates that he was 
likely to have been exposed to such noise in service.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  For the 
purposes of this decision, the Board will assume that the 
Veteran experienced noise exposure during service.

The Veteran submitted documentation of audiometric results 
from August 1972 and January 1983.  The August 1972 
audiometric results were as follows:    




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
30
LEFT
5
5
5
25
25

The August 1972 audiometric results do not reveal a hearing 
loss disability of the right ear or left ear under 38 C.F.R. 
§ 3.385.  


	(CONTINUED ON NEXT PAGE)


The January 1983 audiometric results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
35
25
LEFT
20
10
15
30
40

The Board recognizes that the January 1983 audiometric 
results show that the Veteran had a hearing loss disability 
of the left ear under 38 C.F.R. § 3.385.  The Veteran did not 
meet the criteria for a hearing loss disability of the right 
ear.  Id.  Nevertheless, for the reasons explained below, the 
Board finds that a preponderance of the evidence weighs 
against the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

The Veteran was afforded a VA examination in November 2006.  
The Veteran reported that while in the Navy, he was assigned 
to the boiler room and also operated an LCVP landing craft 
and loaded ammunition onto 20 mm guns.  Further, the Veteran 
reported that he worked as an aviation machinist and flight 
engineer during his service in the Coast Guard.  It was also 
noted that the Veteran was an employee in the fuels division 
of the U.S. Naval Air Station Oceana for 11 years as an 
inspector and was involved in fueling aircraft while the 
engines were running, but that hearing protection was worn as 
required.  History of recreational noise exposure was 
reported including racing a dirt bike from 1974 to 1977, 
using a riding mower, and the use of power tools.  The 
examiner reviewed the service treatment records and noted the 
hearing conservation data from January 1983 that the Veteran 
submitted.  The Veteran reported that his tinnitus began 
thirty years ago.  The audiometric results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
60
LEFT
30
40
50
55
65







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted a diagnosis of sensorineural hearing loss in 
the right ear from normal to severe.  The report shows a 
diagnosis of sensorineural hearing loss of the left ear from 
normal to moderately severe.  

Referencing the Veteran's claim for service connection for 
hearing loss and tinnitus due to noise exposure during active 
service, the examiner opined that the hearing loss and 
tinnitus were not caused by or a result of in service 
acoustic trauma.  The examiner noted that the Veteran's exit 
physical report in 1965 recorded air conduction thresholds 
within normal limits for both ears.  The civilian 
occupational data, on the other hand, did show threshold 
shift, and that, from 1972 until 1983, the Veteran's 
employment consisted of fueling aircrafts while the engines 
were running.  It was noted that the Veteran's claims file 
and service treatment records were reviewed by the Chief of 
Audiology.

Also of record is the February 2007 report of a private 
audiological examination.  Reference was made to the Veteran 
providing a history of putting many hours on a flight deck 
around jet engines with no hearing protection.  Following 
testing, the Veteran was diagnosed as having mild to 
moderately severe sloping sensorineural hearing loss, 
bilaterally.  The examiner provided the opinion that the 
Veteran's hearing loss was consistent with a noise induced 
hearing loss.  There was no commentary with respect to in-
service and post-service noise exposure.  There was also no 
indication that the examination included the review of the 
Veteran's claims file, to include service treatment records.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board has weighed the November 2006 VA examination report 
against the February 2007 private examiner's report and finds 
that the February 2007 opinion is entitled to low probative 
value.  First, as noted, there is no indication that the 
examiner reviewed the Veteran's claims file, which would have 
included the audiometric testing n August 1965.  Next, the 
private opinion merely stated that the Veteran's hearing loss 
was consistent with a noise induced hearing loss.  It did not 
distinguish between the Veteran's in-service and post-service 
history of noise exposure.  Lastly, the opinion provided was 
not supported by a full rationale.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  By contrast, the November 2006 
VA examiner's opinion included a review of the claims file, 
discussion of in-service and post-service audiometric test 
results, and a full rationale for the provided opinion.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).
  
The Board recognizes the Veteran's contention that he has 
suffered from tinnitus and hearing loss since separation from 
service.  The Veteran is competent to attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran's complaints of experiencing tinnitus-type symptoms 
and hearing loss since service fall under this frame of 
analysis.  However, given the fact that the service treatment 
records are silent as to complaints of tinnitus and hearing 
loss, that the first evidence of complaints of tinnitus and 
hearing loss are not shown until years after service.  The 
Board notes that it may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  
Further, as the persuasive medical evidence of record fails 
to relate any currently existing tinnitus or hearing loss to 
active service, the Board affords low probative value to the 
Veteran's statements.   

Therefore, the Board finds that service connection for 
bilateral hearing loss and tinnitus is not warranted because 
the weight of the competent and credible medical evidence is 
against finding a causal association or link between the 
post-service disorders and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d).

Lastly, the Board finds that service connection for bilateral 
hearing loss is not warranted on a presumptive basis. There 
is no evidence that shows the presence of hearing loss within 
one year of the Veteran's discharge or for many years 
thereafter.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


